     Case 2:20-cv-00322-KJM-EFB Document 11 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH M. CASSELLS,                                No. 2:20-cv-0322-KJM-EFB P
12                        Plaintiff,
13              v.                                      ORDER
14    F. ROBINSON, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under the

18   Americans with Disabilities Act. He requests an extension of time to file his amended complaint

19   pursuant to the court’s April 22, 2020 order.

20          Plaintiff’s request (ECF No. 10) is granted and plaintiff has 30 days from the date this

21   order is served to file his amended complaint.1

22          So ordered.

23   Dated: May 21, 2020.

24

25

26

27
            1
              This order merely grants plaintiff’s request for an extension of time; it does not decide
28   the issue of exhaustion.
